DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-2 and 5-6 are objected to because of the following informalities: 
Regarding claim 1, the claim recites the limitation, “a processor configured to execute the computer code which configures the processor to” in line 5-6. The Examiner suggests the limitation to be amended as “a processor configured to execute the computer code which configures the processor to:”.
Regarding claim 2, the limitation, “wherein the designing a convolutional neural network comprises” in line 1-2 is suggested to be amended as “wherein the designing a convolutional neural network comprises:”.
Regarding claim 5, the claim recites the limitation, “YIN function of a channel …” and “…on said YIN function.” in lines 3 and 4, respectively. However, the claimed ‘YIN’ needs to be defined at least where it is first mentioned.
Regarding claim 6, the claim recites the limitation, “a DSL line …” and “… is a Hlog” in lines 2 and 3, respectively. However, the claimed ‘DSL’ and ‘Hlog’ need to be defined at least where they are first mentioned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “…determining an impairment type of a telecommunication channel as a function …”, “…for respective telecommunication channels, a channel frequency response and an associated impairment type” in lines 8 and 14-15, respectively.  There are insufficient antecedent basis for these limitations in the claim because telecommunication channel (4), channel frequency response and impairment type are already mentioned. If they are different than the previously mentioned phrases and/or limitation, they have to clearly be claimed to differentiate from the previously mentioned limitations.
Claim 2 recites, “wherein the designing a convolutional neural network”. There is insufficient antecedent basis for this limitation in the claim because it design, not designing, mentioned in claim 1. 
Claims 10 and 11 are rejected for the same reason as claim 1.
Claims 3-9 are rejected based on their dependency.
.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 are allowable if the above 112 rejection and objections are appropriately corrected.
The following is a statement of reasons for the indication of allowable subject matter:  

Feinmesser fails to disclose the determining is for impairment type, the determining an impairment type of a channel of a telecommunication channel as a function of a channel frequency response of said telecommunication channel by selecting at least one of a number of convolutional layers, a number of filters for respective convolutional layers, and/or a size of filters for respective convolutional layers, and the training data specifying, for respective telecommunication channels, a channel frequency response and an associated impairment type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461